                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 ALEX DEMETRIUS MCMILLIAN,                        :

        Petitioner,                               :

 vs.                                              :   CIVIL ACTION NO. 18-0369-TFM-N

 MARY COOKS,                                      :

        Respondent.                               :

                                          JUDGMENT

       In accordance with the Order entered this dated, it is ORDERED, ADJUDGED, and

DECREED that McMillian’s present action under 28 U.S.C. § 2254 is DISMISSED with

prejudice. The Court further finds that McMillian is not entitled to a Certificate of Appealability

and therefore is not entitled to appeal in forma pauperis.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 28th day of December, 2018.

                                                      /s/ Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
